IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-72,265-03


KEVIN ERIC ROSS, Relator

v.

DALLAS COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. F-1060411-N IN THE 195TH DISTRICT COURT
FROM DALLAS COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 195th District Court of Dallas County, that more than 35 days have elapsed, and that the
application has not yet been forwarded to this Court. He also contends that he filed a second habeas
application in this cause and that Respondent, the District Clerk of Dallas County, has not assigned
the application a file number or forwarded it to the State.  Tex. Code Crim. Proc. art. 11.07, § 3(b).
	In these circumstances, additional facts are needed.  Respondent is ordered to file a response.
Regarding Relator's first application, Respondent shall submit the record on such application, submit
a copy of a timely filed order that designates issues to be investigated (see McCree v. Hampton, 824
S.W.2d 578, 579 (Tex. Crim. App. 1992)), or state that Relator has not filed an application for a writ
of habeas corpus in Dallas County.  Should the response include an order designating issues, proof
of the date the district attorney's office was served with the habeas application shall also be
submitted with the response.  If Relator filed a second application,  Respondent shall state whether
it was assigned a file number and forwarded to the State.  This application for leave to file a writ of
mandamus shall be held in abeyance until Respondent has submitted the appropriate response.  Such
response shall be submitted within 30 days of the date of this order.


Filed: September 26, 2012
Do not publish